I respectfully dissent from the majority's opinion. The relevant facts of the case sub judice follow: On November 17, 1986, a neighbor witnessed two black males exit a grey 1977 Plymouth Volare and walk by the side of the victim's house. The witness then called the Cleveland Police. Upon arriving at the scene, officers witnessed two black males running in the backyard of the victim's house. Donnell Hill became caught on a fence and was apprehended, but the other suspect negotiated the fence and escaped.
After being advised of his Miranda rights, Hill made several inculpatory statements. Hill also told the officers defendant Ralph Townsend was with him and that Townsend owned the 1977 Plymouth. However, at defendant Townsend's trial, Hill, who had previously pled guilty to aggravated burglary, testified defendant was not with him at the time of the burglary and that, he, Hill borrowed defendant's automobile. *Page 416 
In State v. Dick (1971), 27 Ohio St. 2d 162, 164, 56 O.O.2d 101, 102, 271 N.E.2d 797, 799, the Ohio Supreme Court accepted the view of Professor McCormick that:
"[A] previous statement of the witness, though admissible to impeach, is not evidence of the facts stated. * * * When used for that purpose, the statement is hearsay. Its value rests on the credit of the declarant, who was not under oath nor subject to cross-examination, when the statement was made."
The Dick court also noted the contrary view of Professor Wigmore, which states as follows:
"It does not follow, however, that prior self-contradictions, when admitted, are to be treated as having no affirmativetestimonial value, and that any such credit is to be strictly denied them in the mind of the tribunal. The only ground for doing so would be the hearsay rule. But the theory of the hearsay rule is that an extrajudicial statement is rejected because it was made out of court by an absent person not subject to cross-examination. * * * Here, however, by hypothesis the witness is present and subject to cross-examination. There is ample opportunity to test him as to the basis for his former statement. The whole purpose of the hearsay rule has been already satisfied. Hence there is nothing to prevent the tribunal from giving such testimonial credit to the extrajudicial statement as it may seem to deserve." (Emphasis in original.) Dick, supra at 164-165, 56 O.O.2d at 102-103, 271 N.E.2d at 799.
In the case sub judice, Donnell Hill's prior unsworn statement to police officers should have been admissible evidence of defendant's guilt. Since Hill testified at trial, he was available for cross-examination. Professor Wigmore's view of prior inconsistent statements is superior to that of Professor McCormick's as accepted in Dick, supra. Since it is not unheard of for the Supreme Court to reverse its prior decisions, I respectfully dissent and urge the adoption of Professor Wigmore's view on the issue of prior inconsistent statements. *Page 417